Mr. Justice Shepard
delivered the opinion of the Court:
This suit began with a creditor’s bill filed by Charles C. Bryan, November 5, 1895, against William May, as sole defendant, to subject his interest in. the estate of John F. May to sale for the satisfaction of a judgment recovered against said William May for $345.65, and which was not collectible otherwise. That bill was dismissed for want of necessary parties; and on appeal the general correctness of the decree was affirmed : but it was modified, for reasons given in the opinion, so as to permit the plaintiff to amend and proceed with his suit by making necessary parties. Bryan v. May, 9 App. D. C. 383.
*557As suggested in the opinion aforesaid, plaintiff amended his bill, making the trustees of the estate .of John F. May-parties, and praying relief against the interest of William May in the revenues, as well as the body of the estate.
After much delay, reference was made to the auditor to report the net balance of the rents of the estate of John F. May in the hands of the trustees, and the distributive share of the defendant, William May, therein. From the report made, it appears that on October 1, 1899, the trustees had in hand, on account of the share of William May, the sum of $1,451.26, which sum is probably subject to a mortgage in favor of Victorine U. Learned, that is referred to in the former opinion in this case. Objections to this report were filed by William May. On hearing, January 5, 1900, said exceptions were overruled without prejudice, and decree rendered to the effect that unless the trustees shall within forty-five days pay the plaintiff’s judgment, with interest and costs, the interest of William May in the real estate of John F. May, as designated, shall be sold and the proceeds applied thereto. Said sale was ordered subject to any rights that the said Victorine U. Learned might have by virtue of her said mortgage,
There is no merit whatever in this appeal.
When the case was here on the first appeal, before referred to, it was not denied, but affirmed, by the court that the judgment creditor would be entitled to a decree for the sale of the interest of the judgment debtor in the lands devised by John F. May; but, as it seemed from the record then that the interest of the defendant in the revenues of said estate ought to be ample to discharge the judgment, it was deemed reasonable, and not unjust to the plaintiff, that recourse should first be had thereto. This was accorded to the defendant rather as a matter of grace, within the sound discretion of a court of equity, than as a right.
Instead of accepting, and seeking promptly to avail himself of, the suggested disposition for his advantage, the *558judgment debtor seems tojhave adopted a policy of obstruction. More than three years of contention elapsed between the filing of the amended bill and the final decree.
The cloud of the Learned mortgage, the substantial interposition of which seemed, on the former appeal, a remote contingency, instead of being removed, as was then anticipated, has grown in proportions and threatens the absorption of defendant’s interest in the accrued revenues. It would be unreasonable now' to compel the plaintiff to undergo the further expense and delay involved in bringing the nonresident mortgagee before the court and adjusting the equities between the defendant and her, as well as between him and his contending trustee.
His claim has been established as just and remains unsatisfied. He has been put to much expense and has suffered long delay. It would be unjust to subject him to further delay for any reason that has been assigned on this appeal.
If the defendant shall sustain detriment, through the decree of sale as rendered, he will have himself to blame for it. The form of that decree, as it affects the trustees, is subject to some criticism; but they have not appealed from it. Substantially, however, it amounts to nothing more than this: The trustees are authorized to pay the plaintiff’s judgment out of the fund in their possession on account of the interest of William May; if they do so they shall have credit therefor in their account with him; if they do not, within the time allowed, then the interest of William May in the lands subject to the trust shall be sold, subject to wíhatever right the mortgagee, Learned, may have in the premises. The trustees, therefore, can not be prejudiced.
For the reasons given the decree will be affirmed, with costs. Affirmed.